Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment, filed on March 22, 2021, has been entered into the
record. By way of this amendment, Applicant has canceled claim 18, amended claims 19-22 and 24-29, and added new claim 30.
	Claims 19-22 and 24-30 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2021, was filed after the mailing date of the pre-interview first office action on November 30, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on March 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,201,606 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

The following is an examiner's statement of reasons for allowance:
Applicant's arguments regarding the written description and enablement rejections in the letter dated January 28, 2021, have been found persuasive, particularly in light of the 

Applicant's arguments regarding the prior rejection under 35 U.S.C. 103 in view of De Oliveira, Hinrichs, and Morgan in the letter dated January 28, 2021 are persuasive. The Office acknowledges that the above prior art combination does not teach the critical steps of administering two populations of cells (a combination comprising immune effector cells and non-target hematopoietic cells).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644